Citation Nr: 0300772	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-41 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945 and from November 1954 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1996 rating decision of the 
Columbia, South Carolina RO that denied claims of service 
connection for a left hip disability, a left shoulder 
disability, a left knee disability, skin cancer, and a 
growth on the kidney, as well as a petition to reopen a 
claim of service connection for a right eye disability.  
Also denied were claims for increased (compensable) 
ratings for residuals of a right foot injury, residuals of 
a left foot injury and hypertension.  In November 1997, 
the RO found clear and unmistakable error in a December 
1981 rating decision and granted the veteran an increased 
(10 percent) rating for hypertension, effective from April 
13, 1981.

In March 1999, the Board denied the veteran's claims of 
service connection and the claim to reopen.  The Board 
remanded the remaining rating issues for further 
evidentiary development.  In April 2000, the RO granted an 
increased (10 percent) rating for each foot disability.

In a February 2001 decision, the Board denied the 
veteran's claims for increased ratings for residuals of a 
right foot injury, residuals of a left foot injury, and 
hypertension.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(Court).  In August 2002, the veteran's representative and 
VA General Counsel filed a joint motion to vacate the 
Board's March 2001 decision to the extent that it denied 
entitlement to an evaluation in excess of 10 percent for 
the veteran's service-connected hypertension.  By an 
August 2002 order, the Court vacated the Board's decision 
insofar as it denied an increased evaluation for 
hypertension.  The appeal as to the remaining issues, 
entitlement to an increased rating for residuals of a 
right foot injury and entitlement to an increased rating 
for  residuals of a left foot injury, was dismissed.  The 
hypertension issue was then returned to the Board for 
further action.  


REMAND

In this case, the Board finds that a remand is required.  
The Board is aware that regulations were recently amended 
so as to allow the Board to develop evidence directly 
without having to remand a case to the RO.  See 67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9, 
19.31, 20.903, 20.1304 (2002)).  Nevertheless, because of 
the specific instructions in the August 2002 joint motion 
and because some development in this case requires action 
by the RO (initial adjudication of claims of service 
connection for cardiovascular diseases other than 
hypertension), a remand is required in this case. 

With respect to the issue on appeal, the veteran's claim 
for an increased rating for hypertension, the parties to 
the August 2002 joint motion pointed out that when the 
Board issued its February 2001 decision, the medical 
evidence of record raised the question of whether the 
veteran's left ventricular ejection fraction dysfunction, 
left ventricular hypertrophy, and ventricular dilatation 
resulted from his service-connected hypertension.  The 
parties pointed to VA treatment notes dated in June 1996, 
October 1996, and March 1997 which indicate that the 
veteran had left ventricular hypertrophy and inferior 
myocardial and ventricular dilatation.  The parties also 
referred to an August 2000 VA examination report which 
shows that the veteran had a left ventricular ejection 
fraction of approximately 50 percent and an enlarged 
cardiac silhouette.  The parties to the motion concluded 
that, if the veteran's service-connected hypertension had 
indeed caused other cardiovascular disabilities, then the 
veteran would be afforded an increased rating for 
hypertension in the form of a grant of secondary service 
connection for his various other cardiovascular diseases.  

Therefore, in accordance with the parties' joint motion, 
consideration of the veteran's claim of entitlement to an 
increased rating for hypertension may not proceed until 
consideration is given to whether the veteran's various 
other cardiovascular diseases, namely a left ventricular 
injection fraction dysfunction, left ventricular 
hypertrophy, and ventricular dilatation, are related to 
his service-connected hypertension.  See also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (when the record 
reflects that the veteran has multiple problems because of 
service-connected disability, evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.)

The Court has held that, when the Board proposes to 
address in its decision a question that has not yet been 
specifically addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to 
actually submit such evidence and argument, and whether 
the statement of the case (SOC) fulfills the regulatory 
requirements.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 C.F.R. § 19.29 (2002).  If not, the matter must 
be remanded to the RO to avoid prejudice to the claimant.

Upon review of the claims file, it does not appear that 
the issue of entitlement to an increased rating for 
hypertension has been adjudicated by the RO in the context 
of claims of secondary service connection for other 
cardiovascular diseases.  In this case, the veteran has 
not been given adequate notice of the need to submit 
evidence or argument on the issue of entitlement to 
secondary service connection.  Additionally, the veteran 
has not been given an opportunity to submit such evidence 
and argument, and the SOC and the supplemental statements 
of the case (SSOC) do not address the secondary service 
connection issue.  Thus, it would be potentially 
prejudicial to the veteran were the Board to proceed to 
issue a decision at this time.  See Bernard, supra; 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Moreover, it is not clear that the 
Board has jurisdiction to address service connection 
issues not yet adjudicated by the RO and appealed by the 
veteran.  Consequently, in order to comply with the order 
of the Court, the Board must remand this matter to the RO.  

With regards to the development of the veteran's 
hypertension claim, the parties to the joint motion 
determined that VA failed to properly assist the veteran 
with his claim both under 38 U.S.C.A. § 5107 as it existed 
prior to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), and 
under the VCAA itself.  The parties pointed out that there 
was no medical evidence of record that addressed the issue 
of whether the veteran was entitled to an increased rating 
for hypertension based on his various cardiovascular 
diseases that may have resulted from his hypertension.  
Relying on The Merck Manual of Diagnosis and Therapy, the 
parties pointed out that those persons who suffer from 
hypertension are at risk for developing associated 
cardiovascular diseases, such as left ventricular failure, 
myocardial infarction, cerebral hemorrhage or infarction, 
renal failure, and stroke.  The Merck Manual of Diagnosis 
and Therapy, 1634 (17th Ed. 1999).  The parties to the 
joint motion also reported that a VA Compensation and 
Pension Training Letter indicates that secondary 
conditions affecting target organs are to receive separate 
ratings.  VA Training Letter 00-07 (July 17, 2000).  The 
parties then concluded that, in order to properly 
determine the issue of entitlement to an increased rating 
for hypertension, VA should obtain a medical opinion that 
addresses whether any other cardiovascular disease is the 
result of the veteran's service-connected hypertension.  

Accordingly, the Board finds that the veteran should be 
afforded a VA examination.  As indicated above, the 
medical evidence of record does not address whether any 
other cardiovascular diseases, including a left 
ventricular fraction dysfunction, left ventricular 
hypertrophy, and ventricular dilatation, are the result of 
the veteran's service-connected hypertension.  According 
to the joint motion, such medical evidence is necessary to 
determine the veteran's claim of entitlement to an 
increased rating for hypertension.  (This was apparently 
found to be the case even though it was conceded that the 
any other affected organ would be rated separate from 
hypertension.)  As such, the RO should afford the veteran 
a VA examination with a cardiologist to determine the 
extent of his hypertension.

Development such as sought by this remand is consistent 
with the mandate of the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
case.  The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).   
The VCAA requires VA to notify the claimant and the 
claimant's representative of information required to 
substantiate a claim.  The new law also establishes a 
broader VA obligation to obtain relevant records, advise a 
claimant of the status of those efforts, and to provide a 
VA medical examination in cases where such evidence is 
necessary to make a decision.  The evidentiary development 
sought above is in part requested to comply with the VCAA.  
In re-adjudicating this case, the RO should ensure that 
all notification and development actions required by the 
new law are met.  

For the reasons stated above, this case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims 
folder and ensure that all notification 
and development required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) are fully 
satisfied.  

2. The RO should also ask the veteran 
to provide information regarding any 
evidence of past or current VA or 
private treatment for hypertension, or 
treatment for a left ventricular 
injection dysfunction, left 
ventricular hypertrophy, or 
ventricular dilatations, and should 
assist him in obtaining such evidence.  
The records should be associated with 
the claims file.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were 
not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken with 
respect to the claim.  

3. After the aforementioned 
development has been completed, the RO 
should schedule the veteran for a VA 
cardiovascular examination to assess 
the severity of his service-connected 
hypertension.  The claims folder, a 
copy of this remand, and all 
additional evidence obtained pursuant 
to the requests above should be made 
available to the examiner.  The 
examiner should be furnished copies of 
the old and new criteria as set forth 
under 38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (1997) and 38 C.F.R. 
§ 4.104 (Diagnostic Code 7101) (2002).  
The examiner's report should provide 
all current complaints, symptoms, 
clinical findings, manifestations, and 
diagnoses referable to hypertension.  
Blood pressure readings and any 
medication used to control elevated 
blood pressure should be noted.  All 
findings should be reported in detail.  
If any underlying condition is found 
to be causing the hypertension, 
findings specific to such a problem 
should be made.  Additionally, the 
examiner should set forth the medical 
probabilities that service-connected 
hypertension has caused or made worse 
a left ventricular ejection fraction 
dysfunction, left ventricular 
hypertrophy, or ventricular 
dilatation.  A complete rationale for 
any opinion expressed must be 
provided.  (The veteran should be 
advised under 38 C.F.R. § 3.655 (2002) 
that if he fails to report for a 
scheduled VA examination, his claim 
for an increased rating shall be 
denied.)

4. The RO should then re-adjudicate 
the claim for an increase based on 
both the old and new criteria for 
rating hypertension using 38 C.F.R. 
§ 4.104 (Diagnostic Code 7101) (1997) 
and 38 C.F.R. § 4.104 (Diagnostic Code 
7101) (2002). Consideration should be 
given to whether separate compensable 
ratings are warranted for distinct 
manifestations of the service-
connected disability.  In this regard, 
the RO should specifically adjudicate 
the issue of service connection for 
cardiovascular diseases other than 
hypertension, including a left 
ventricular injection dysfunction, 
left ventricular hypertrophy, and 
ventricular dilatations.  If an 
increased rating sought by the veteran 
is denied, a SSOC should be issued.  
The SSOC must contain notice of all 
relevant actions taken on the claim 
for an increased rating, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  Additionally, if the veteran 
does not appear for the scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 
3.655 (2002).  The RO should 
adjudicate the secondary service 
connection claims and ensure that the 
veteran and his representative are 
informed that Board review over any 
issue not currently in appellate 
status (including the issue of 
entitlement to service connection for 
cardiovascular diseases other than 
hypertension) may be obtained only if 
a timely notice of disagreement and, 
after issuance of a statement of the 
case, a timely substantive appeal, are 
filed.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).

